Citation Nr: 0818943	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to March 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

In May 2008, the veteran failed to report for a 
videoconference hearing before the Board.  The record does 
not include any request from the veteran or his 
representative for a rescheduled hearing.


REMAND

In the veteran's September 2005 notice of disagreement he 
indicated that the Social Security Administration (SSA) had 
determined that he is unemployable due to his low back 
disability.  As the determination of the SSA granting 
benefits and the medical records used in reaching that 
determination are not of record and are potentially 
supportive of the veteran's claims, they should be obtained.   
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, it appears that additional pertinent treatment 
records, such as more recent VA treatment records, are 
available.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his low back disorder 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of any records 
pertaining to VA treatment of the 
veteran's low back disorder since July 
2007.  

4.  The RO or the AMC should obtain from 
the SSA a copy of any disability 
determination the SSA has rendered for 
the veteran, as well as a copy of the 
records upon which the determination was 
based.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
affording the veteran another VA 
examination if the medical evidence of 
record is not sufficient to decide the 
claim fairly.

6.  The RO or the AMC should then 
readjudicates the issue on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision on the merits of your appeal.

